DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This OA is in response to the amendment filled on 12/2/2021, wherein claims 1-20 are pending.
Specification
The objection to the tittle is withdrawn in light of Applicant’s amendment of 12/2/2021. 
Claim Objections
Claim 15 objected to because of the following informalities:  Claim 15 recites the word “cappoing” in line 3.  For the purposes of examination  “cappoing” will be interpreted as  “capping”.  Appropriate correction is required.
	
Double Patenting
The double patenting rejection over US Patents 9184168 and 10714478 is withdrawn in light of Applicant’s terminal disclaimer filled 12/2/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1- 17 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seo et al. (US 2007/0152255 A1) of record in view of Matsunaga (US 2007/0040210 A1).
Regarding claim 1, Seo teaches a semiconductor device(Fig. 10C), comprising: 
a substrate(100) including a cell region(Y1) and a peripheral region(Y2, wherein Y2 is on the peripheral or outside or away from the central part of Y1, https://www.collinsdictionary.com/us/dictionary/english/peripheral); 

a first source/drain region(110c’,110e in Y1 ¶0042, please see examiner annotated Fig. 10C) at a first side of the cell gate electrode(132a, ¶0041), the first source/drain region(110c’,110e in Y1, ¶0042) being in the cell active portion(110  in Y1, ¶0043) of the cell region(Y1) of the substrate(100); 
a first cell line pattern(132b, 134 in Y1, ¶0051, please see examiner annotated Fig. 10C) over the cell gate electrode(132a, ¶0041), the first cell line pattern(132b, 134 in Y1, ¶0051) being connected to the first source/drain region(110c’,110e in Y1, ¶0042); 
a capping line pattern(140 in Y1, ¶0053) on a top surface of the first cell line pattern(132b, 134 in Y1, ¶0051); 
a second cell line pattern(132b, 134 in Y1, ¶0051, please see examiner annotated Fig. 10C) on the substrate(100), the second cell line pattern(132b, 134 in Y1, ¶0051) having a first sidewall and a second sidewall opposite each other, and the first sidewall of the second cell line pattern(132b, 134 in Y1, ¶0051) being adjacent to a side of the first cell line pattern(132b, 134 in Y1, ¶0051); 
a first cell insulation liner(right 136 in Y1, ¶0052) on the first sidewall of the second cell line pattern(132b, 134 in Y1, ¶0051); 
a second cell insulation liner(left 136 in Y1, ¶0052) on the second sidewall of the second cell line pattern(132b, 134 in Y1, ¶0051), the second cell insulation liner(left 136 in Y1, ¶0052) having a lateral surface facing the second sidewall of the second cell line 
a peripheral gate pattern(132b, 134 in Y2, ¶0051) on the peripheral region(Y2) of the substrate(100); 
a peripheral gate spacer(136 in Y2, ¶0052) on opposite sidewalls of the peripheral gate pattern(132b, 134 in Y2, ¶0051), the peripheral gate spacer(136 in Y2, ¶0052) including a same material as the spacer; 
an interlayer insulating layer(140 in Y2, ¶0053) on the substrate(100); and 
a capping insulating layer(170,  ¶0056) including a first portion(portion over 130 in Y1), a second portion(portion over 130 in Y2), and a third portion(portion over 140 in Y2), the first portion(portion over 130 in Y1) being on a top surface of the second cell line pattern(132b, 134 in Y1, ¶0051), the second portion(portion over 130 in Y2) being on a top surface of the peripheral gate pattern(132b, 134 in Y2, ¶0051), and the third portion(portion over 140 in Y2) being on a top surface of the interlayer insulating layer(140 in Y2, ¶0053), 
wherein the first cell line pattern(132b, 134 in Y1, ¶0051) includes a cell conductive line(132b in Y1, ¶0051) and a cell hard mask line(134 in Y1, ¶0051) on the cell conductive line(132b in Y1, ¶0051), 
wherein a width of a bottom surface of the capping line pattern(140 in Y1, ¶0053) is substantially equal to a width of a top surface of the cell hard mask line(134 in Y1, ¶0051), and 


Seo does not teach a spacer on the second sidewall of the second cell line pattern(132b, 134 in Y1, ¶0051), the spacer being between the lateral surface of the second cell insulation liner(left 136 in Y1, ¶0052) and the second sidewall of the second cell line pattern(132b, 134 in Y1, ¶0051), and the spacer having a second thickness  that is greater than the first thickness along a direction normal to the second sidewall of the second cell line pattern(132b, 134 in Y1, ¶0051).

Matsunaga teaches a semiconductor device(Fig. 46) comprising a spacer(75, ¶0253) on the second sidewall of the second cell line pattern(72, ¶0256), the spacer(75, ¶0253) being between the lateral surface of the second cell insulation liner(27, ¶0253) and the second sidewall of the second cell line pattern(72, ¶0256), and the spacer(75, ¶0253) having a second thickness(thickness of 75) that is greater(Fig. 46) than the first thickness(thickness of 27) along a direction normal to the second sidewall of the second cell line pattern(72, ¶0256). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Seo to include a spacer on the second sidewall of the second cell line pattern, the spacer being between the lateral surface of the second cell insulation liner and the second sidewall of the second cell line pattern, and the spacer having a second thickness that is greater than the first 

Regarding claim 2, Seo teaches the semiconductor device of claim 1, wherein the first cell insulation liner(right 136 in Y1, ¶0052) includes a same material(¶0052) as the second cell insulation liner(left 136 in Y1, ¶0052), the first cell insulation liner(right 136 in Y1, ¶0052) having a third thickness(thickness of 136) that is substantially equal to the first thickness(thickness of 136).

Regarding claim 3, Seo teaches the semiconductor device of claim 1, but is silent in regards to the peripheral gate spacer(136 in Y2, ¶0052) includes at least two layers.

Matsunaga teaches a semiconductor device(Fig. 46b) wherein the peripheral gate spacer(75, 27, ¶0253) includes at least two layers(75, 27, ¶0253). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Seo so that the peripheral gate spacer includes at least two layers, as taught by Matsunaga, in order to use the second cell insulation liner as a stopper film(¶0253).

Regarding claim 4, Seo teaches the semiconductor device of claim 1, but is silent in regards to a width of the second cell line pattern(132b, 134 in Y1, ¶0051) is greater than a width of the first cell line pattern(132b, 134 in Y1, ¶0051).

Matsunaga teaches a semiconductor device(Fig. 46c) wherein a width of the second cell line pattern(72, ¶0256) is greater(Fig. 46C) than a width of the first cell line pattern(74, ¶0261). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Seo, so that a width of the second cell line pattern is greater than a width of the first cell line pattern, as taught by Matsunaga, in order to allow for high-speed performance with improved drive capability of the respective transistors, and provides a nonvolatile semiconductor memory capable of low power supply voltage operation(¶0261).

Regarding claim 5, Seo teaches the semiconductor device of claim 1, wherein the capping insulating layer(170,  ¶0056) includes a same material(¶0056) as the capping line pattern(140 in Y1, ¶0053).

Seo is silent in regards to the capping insulating layer(170,  ¶0056) being directly on top surfaces of the second cell line pattern(132b, 134 in Y1, ¶0051), the peripheral gate pattern(132b, 134 in Y2, ¶0051), and the interlayer insulating layer(140 in Y2, ¶0053).

Matsunaga teaches a semiconductor device(Fig. 46c) wherein the capping insulating layer(29, ¶0259) being directly on top surfaces of the second cell line pattern(72, ¶0256), the peripheral gate pattern(71, ¶0258), and the interlayer insulating layer(28, ¶0257). It would have been obvious to one of ordinary skill in the art at the time of 

Regarding claim 6, Seo teaches the semiconductor device of claim 1, wherein the second cell insulation liner(left 136 in Y1, ¶0052) extends along an entire height of the second sidewall of the second cell line pattern(132b, 134 in Y1, ¶0051).

Regarding claim 7, Seo teaches the semiconductor device of claim 1, further comprising: 
a second source/drain region(110c’,110e in Y1 ¶0042, please see examiner annotated Fig. 10C) at a second side of the cell gate electrode(132a, ¶0041), the second source/drain region(110c’,110e in Y1 ¶0042) being in the cell active portion(110  in Y1, ¶0043) of the cell region(Y1) of the substrate(100); 
a cell contact(180, ¶0057) connected to the second source/drain region(110c’,110e in Y1 ¶0042); and 
a data storage pattern(190, ¶0058) electrically connected to the cell contact(180, ¶0057).


a substrate(100) including a cell region(Y1) and a peripheral region(Y2, wherein Y2 is on the peripheral or outside or away from the central part of Y1, https://www.collinsdictionary.com/us/dictionary/english/peripheral); 
a cell gate electrode(132a, ¶0041) buried in a cell active portion(110  in Y1, ¶0043) of the cell region(Y1) of the substrate(100); 
a cell line pattern(132b, 134 in Y1, ¶0051, please see examiner annotated Fig. 10C) over the cell gate electrode(132a, ¶0041); 
an outermost cell line pattern(132b, 134 in Y1, ¶0051, please see examiner annotated Fig. 10C) on the substrate(100), the outermost cell line pattern having a first sidewall and a second sidewall opposite each other, and the first sidewall being adjacent to a first side of the cell line pattern; 
a first cell insulation liner(right 136 in Y1, ¶0052) on the first sidewall of the outermost cell line pattern(132b, 134 in Y1, ¶0051, please see examiner annotated Fig. 10C); 
a second cell insulation liner(left 136 in Y1, ¶0052) on the second sidewall of the outermost cell line pattern, the second cell insulation liner(left 136 in Y1, ¶0052) having a lateral surface facing the second sidewall of the second cell line pattern(132b, 134 in Y1, ¶0051), and the second cell insulation liner(left 136 in Y1, ¶0052) having a first thickness; 
a peripheral gate pattern(132b, 134 in Y2, ¶0051) over a peripheral active portion(110, in Y2, ¶0043) of the peripheral region(Y2) of the substrate(100); 

a capping insulating layer(170, 164, ¶0056) on a top surface of the outermost cell line pattern and on a top surface of the peripheral gate pattern(132b, 134 in Y2, ¶0051).

Seo does not teach a spacer on the second sidewall of the second cell line pattern(132b, 134 in Y1, ¶0051), the spacer being between the lateral surface of the second cell insulation liner(left 136 in Y1, ¶0052) and the second sidewall of the second cell line pattern(132b, 134 in Y1, ¶0051), and the spacer having a second thickness  that is greater than the first thickness along a direction normal to the second sidewall of the second cell line pattern(132b, 134 in Y1, ¶0051).

Matsunaga teaches a semiconductor device(Fig. 46) comprising a spacer(75, ¶0253) on the second sidewall of the second cell line pattern, the spacer(75, ¶0253) being between the lateral surface of the second cell insulation liner(27, ¶0253) and the second sidewall of the second cell line pattern(72, ¶0256), and the spacer(75, ¶0253) having a second thickness(thickness of 75) that is greater(Fig. 46) than the first thickness(thickness of 27) along a direction normal to the second sidewall of the second cell line pattern(72, ¶0256). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Seo to include a spacer on the second sidewall of the second cell line pattern, the spacer being between the lateral 

Regarding claim 9, Seo teaches the semiconductor device of claim 8, further comprising a planarized interlayer insulating layer(140 in Y2, ¶0053) between the outermost cell line pattern and the peripheral gate pattern(132b, 134 in Y2, ¶0051).

Regarding claim 10, Seo teaches the semiconductor device of claim 9, wherein the capping insulating layer(170, 164, ¶0056) covers a top surface of the planarized interlayer insulating layer(140 in Y2, ¶0053), a top surface of the spacer, and a top surface of the peripheral gate spacer(136 in Y2, ¶0052).

Seo is silent in regards to the capping insulating layer(170, 164, ¶0056) covers a top surface of the spacer.

Matsunaga teaches a semiconductor device(Fig. 46c) wherein the capping insulating layer(29, ¶0259) covers a top surface of the spacer. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Seo, so that the capping insulating layer covers a top surface of the spacer, as taught by Matsunaga, 

Regarding claim 11, Seo teaches the semiconductor device of claim 9, wherein the capping insulating layer(170, 164, ¶0056) includes an insulating material(164, ¶0055) having an etch selectivity(¶0055) with respect to the planarized interlayer insulating layer(140 in Y2, ¶0053).

Regarding claim 12, Seo teaches the semiconductor device of claim 8, further comprising a capping line pattern(140 in Y1, ¶0053) on a top surface of the cell line pattern(132b, 134 in Y1, ¶0051, please see examiner annotated Fig. 10C), the capping line pattern(140 in Y1, ¶0053) including a same material(¶0056) as the capping insulating layer(170, 164, ¶0056).

Regarding claim 13, Seo teaches a semiconductor device, comprising: 
a substrate(100) including a cell region(Y1) and a peripheral region(Y2, wherein Y2 is on the peripheral or outside or away from the central part of Y1, https://www.collinsdictionary.com/us/dictionary/english/peripheral); 
a cell gate electrode(132a, ¶0041) in a cell active portion(110  in Y1, ¶0043) of the cell region(Y1) of the substrate(100); 

a second source/drain region(110c’,110e in Y1 ¶0042, please see examiner annotated Fig. 10C) in the cell active portion(110  in Y1, ¶0043) of the cell region(Y1) of the substrate(100), the second source/drain region being at a second side of the cell gate electrode(132a, ¶0041); 
a cell line pattern(132b, 134 in Y1, ¶0051, please see examiner annotated Fig. 10C) over the cell gate electrode(132a, ¶0041), the cell line pattern(132b, 134 in Y1, ¶0051, please see examiner annotated Fig. 10C) being connected to the first source/drain region(110c’,110e in Y1, ¶0042); 
a capping line pattern(140 in Y1, ¶0053) on a top surface of the cell line pattern; 
an outermost cell line pattern(132b, 134 in Y1, ¶0051, please see examiner annotated Fig. 10C) on the substrate(100), the outermost cell line pattern having a first sidewall and a second sidewall opposite each other, the first sidewall being adjacent to a side of the cell line pattern(132b, 134 in Y1, ¶0051), 
a peripheral gate pattern(132b, 134 in Y2, ¶0051) over a peripheral active portion(110, in Y2, ¶0043) of the peripheral region(Y2) of the substrate(100); 
a first cell insulation liner(right 136 in Y1, ¶0052)  directly on the first sidewall of the outermost cell line pattern(132b, 134 in Y1, ¶0051); 

a peripheral gate spacer(136 in Y2, ¶0052) on a sidewall of the peripheral gate pattern(132b, 134 in Y2, ¶0051); 
a planarized interlayer insulating layer(140 in Y2, ¶0053) on the substrate(100), the planarized interlayer insulating layer(140 in Y2, ¶0053) extending between the spacer and the peripheral gate spacer(136 in Y2, ¶0052); 
a capping insulating layer(170, 164, ¶0056) on the outermost cell line pattern, on the peripheral gate pattern(132b, 134 in Y2, ¶0051), on the planarized interlayer insulating layer(140 in Y2, ¶0053), on the spacer, and on the peripheral gate spacer(136 in Y2, ¶0052); 
a cell contact(180, ¶0057) connected to the second source/drain region(110c’,110e in Y1 ¶0042); and 
a data storage pattern(190, ¶0058) electrically connected to the cell contact(180, ¶0057).

Seo is silent in regards to a width of the outermost cell line pattern being greater than that of the cell line pattern(132b, 134 in Y1, ¶0051) and a spacer on the second 

Matsunaga teaches a semiconductor device(Fig. 46c) wherein a width of the outermost cell line pattern(72, ¶0256) is greater(Fig. 46C) than a width of the cell line pattern(74, ¶0261) and a spacer(75, ¶0253) on the second sidewall of the outermost cell line pattern(72, ¶0256), the spacer(75, ¶0253) being between the lateral surface of the second cell insulation liner(27, ¶0253) and the second sidewall of the outermost cell line pattern (72, ¶0256), and the spacer(75, ¶0253) having a second thickness(thickness of 75) that is greater(Fig. 46) than the first thickness(thickness of 27) along a direction normal to the second sidewall of the second cell line pattern(72, ¶0256). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Seo, so that a width of the outermost cell line pattern is greater than a width of the cell line pattern and a spacer on the second sidewall of the outermost cell line pattern, the spacer being between the lateral surface of the second cell insulation liner and the second sidewall of the outermost cell line pattern, and the spacer having a second thickness that is greater than the first thickness along a direction normal to the second sidewall of the outermost cell line pattern, as taught by Matsunaga, in order to 

Regarding claim 14, Seo teaches the semiconductor device of claim 13, wherein the second cell insulation liner(left 136 in Y1, ¶0052) includes a same material(¶0047) as the first cell insulation liners(right 136 in Y1, ¶0052).

Seo is silent in regards to the spacer includes a same material(¶0052) as the peripheral gate spacer(136 in Y2, ¶0052).

Matsunaga teaches a semiconductor device(Fig. 46) wherein spacer(75, ¶0253, Fig. 46C)  includes a same material as the peripheral gate spacer(75, ¶0253, Fig. 46B). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Seo so that the spacer includes a same material as the peripheral gate spacer, as taught by Matsunaga, in order to use the second cell insulation liner as a stopper film(¶0253).

Regarding claim 15, Seo teaches the semiconductor device of claim 13, wherein the second cell insulation liner(left 136 in Y1, ¶0052) extends along the second sidewall of the outermost cell line pattern(132b, 134 in Y1, ¶0051, please see examiner annotated Fig. 10C).

Seo is silent in regards to the second cell insulation liner(left 136 in Y1, ¶0052) being in direct contact with the capping insulating layer(170,  ¶0056).

Matsunaga teaches a semiconductor device(Fig. 46c) wherein the second cell insulation liner(27, ¶0253) being in direct contact with the capping insulating layer(29, ¶0259). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Seo, so that the second cell insulation liner being in direct contact with the capping insulating layer, as taught by Matsunaga, in order to allow for high-speed performance with improved drive capability of the respective transistors, and provides a nonvolatile semiconductor memory capable of low power supply voltage operation(¶0261).

Regarding claim 16, Seo teaches the e semiconductor device of claim 13, wherein the cell line pattern includes a cell conductive line(132b in Y1, ¶0051) and a cell hard mask line(134 in Y1, ¶0051) on the cell conductive line(132b in Y1, ¶0051), and the peripheral gate pattern(132b, 134 in Y2, ¶0051) includes a peripheral gate electrode(132b in Y2, ¶0051)  and a peripheral hard mask pattern(134 in Y2, ¶0051) on the peripheral gate electrode(132b in Y2, ¶0051).

Regarding claim 17, Seo teaches the semiconductor device of claim 16, wherein the cell conductive line(132b in Y1, ¶0051) includes a same conductive material(¶0051) as the 

Regarding claim 19, Seo teaches the semiconductor device of claim 13, but silent in regards to a peripheral transistor in the peripheral region(Y2) of the substrate(100), the peripheral transistor constituting a peripheral circuit.

Matsunaga teaches a semiconductor device(Fig. 1) comprising a peripheral transistor(Fig. 46B) in the peripheral region of the substrate(10), the peripheral transistor(Fig. 46B) constituting a peripheral circuit(80a-d, ¶0254). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Seo, to include a peripheral transistor in the peripheral region of the substrate, the peripheral transistor constituting a peripheral circuit, as taught by Matsunaga, in order to allow for high-speed performance with improved drive capability of the respective transistors, and provides a nonvolatile semiconductor memory capable of low power supply voltage operation(¶0261).

Regarding claim 20, Seo teaches the semiconductor device of claim 13, but is silent in regards to the planarized interlayer insulating layer(140 in Y2, ¶0053) has a top surface at a same level as a top surface of the spacer, as a top surface of the second cell insulation liner,  and as a top surface of the peripheral gate spacer(136 in Y2, ¶0052).

Matsunaga teaches a semiconductor device(Fig. 46c) wherein the planarized interlayer insulating layer(28, ¶0257) has a top surface at a same level as a top surface of the spacer(75, ¶0253, Fig. 46C), as a top surface of the second cell insulation liner(27, ¶0253), and as a top surface of the peripheral gate pattern(71, ¶0258). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Seo, so that the planarized interlayer insulating layer has a top surface at a same level as a top surface of the spacer, as a top surface of the second cell insulation liner,  and as a top surface of the peripheral gate spacer, as taught by Matsunaga, in order to allow for high-speed performance with improved drive capability of the respective transistors, and provides a nonvolatile semiconductor memory capable of low power supply voltage operation(¶0261).

Allowable Subject Matter
Claim 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding dependent claim 18, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “a top surface 

Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US 2006/0289938 A1). Discloses a semiconductor device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892